       2:20-cv-01687-BHH        Date Filed 03/02/21       Entry Number 106         Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

    SOUTH CAROLINA COASTAL
    CONSERVATION LEAGUE, et al.,

                        Plaintiffs,
                                                            Case No. 2:20-cv-01687-BHH
                 v.

    JANE NISHIDA,1 as Acting Administrator of           ORDER STAYING PROCEEDINGS
    the U.S. Environmental Protection Agency,          AND DENYING MOTIONS WITHOUT
    et al.,                                              PREJUDICE TO BE REFILED AT
                                                            CONCLUSION OF STAY
                        Defendants,

                  and

    AMERICAN FARM BUREAU
    FEDERATION, et al.,

                        Intervenor-Defendants.


         Upon careful consideration of the Agencies’ motion for a 60-day stay in the above-

captioned case, it is ordered that all deadlines and proceedings in this matter are stayed

for 60 days. The Court will reschedule a hearing date regarding the Parties’ cross-motions

for summary judgment at an appropriate time after the conclusion of the stay.

         In addition, the Court finds it necessary for the management of deadlines on its

docket to dismiss the pending cross-motions for summary judgement (ECF Nos. 58 & 70)

without prejudice, to be refiled at such time as the Agencies’ litigating position is

determined. The Parties’ have leave to refile their summary judgment motions, whether

verbatim or in amended form as appropriate, at the conclusion of the stay. If desired, the



1EPA Acting Administrator Jane Nishida is automatically substituted for Andrew Wheeler pursuant to Rule
25(d) of the Federal Rules of Civil Procedure.

                                                   1
     2:20-cv-01687-BHH       Date Filed 03/02/21   Entry Number 106       Page 2 of 2




Parties’ may incorporate prior attachments into their refiled motions without refiling such

attachments. However, if the Parties wish to refile some or all attachments, or to file new

attachments, they are free to do so.

       IT IS SO ORDERED.

                                                 /s/Bruce Howe Hendricks
                                                 United States District Judge

March 1, 2021
Charleston, South Carolina




                                             2
